DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed February 22, 2022 are acknowledged.
Examiner acknowledges amended claims 1-3, 6, 8-9, 11-12, 14 and 18.
Examiner acknowledges cancelled claims 19-24.
Examiner acknowledges newly added claims 25-35.
The objection to claims 11 and 18 are overcome by Applicant’s amendment.
The rejection of claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. (pre-AIA ), second paragraph as being indefinite is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 112
Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30 is not commensurate in scope with claim 1 from which it depends.  Claim 30 recites a polymer impregnation level comprised between 70% and 100%.  Claim 1 recites a polymer impregnation level comprised between 30% and 75%.  Claim 30 recites a polymer impregnation level, >75% to 100%, outside the scope of the polymer impregnation level of claim 1.
	Claim 31 is not commensurate in scope with claim 1 from which it depends.  Claim 30 recites a polymer impregnation level comprised between 90% and 98%.  Claim 1 recites a polymer impregnation level comprised between 30% and 75%.  Claim 30 recites a polymer impregnation level outside the scope of the polymer impregnation level of claim 1.

Claims 1-18, 25-29 and 32-35 are allowed.  Applicant claims a continuous tape as recited in claims 1 and 12.  The closest prior art, Beraud et al., U.S. Pre Grant Publication 2012/0015135, teaches an intermediate material comprising a ribbon of reinforcement strands or filaments associated on each of its faces with a polymeric bonder in which the strands or filaments extend in a direction parallel to the length of the ribbon, characterized in that the ribbon has a given width essentially constant over all its length and a standard deviation less than 0.25 mm wherein the polymeric binder is less than 15% of the total weight of the intermediate material [0017 and reference claim 17].  Beraud fails to teach or suggest a polymer impregnation level ranging between about 25% and about 75%.  Additionally, Beraud fails to teach or suggest that the tape comprises inside filaments which are not taken in the polymer in an amount of 20 to about 50% of the total of the filaments of the tape and the polymer forms an outer continuous sheath of the tape as recited in claim 12.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786